                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        STATESVILLE DIVISION
                           5:20-cv-00067-MR

THOMAS DAVID HUGHES,        )
                            )
          Plaintiff,        )
                            )
 v.                         )       PROTECTIVE ORDER
                            )
 CHRISTOPHER WARD, et. al., )
                            )
          Defendants.       )
                            )
____________________________________________________________

      THIS MATTER is before the Court on Defendants’ Motion for an Order

Authorizing Them to Produce Materials Protected by Statute in Discovery.

[Doc. 25]. Defendants seek authorization from the Court to disclose certain

materials sought by the Plaintiff in discovery that are protected from

disclosure pursuant to North Carolina law. The Court finds as follows:

      1.      Plaintiff seeks the production through discovery of video

recordings from security cameras inside the Watauga County Detention

Center of the March 18, 2020 incident giving rise to the Plaintiff’s Complaint.

These recordings are confidential pursuant to N.C. Gen. Stat. § 132.1-4A.

These recordings, however, may be released or disclosed by order of a court

of competent jurisdiction pursuant to N.C. Gen. Stat. § 132-1.4A(g).




           Case 5:20-cv-00067-MR Document 29 Filed 01/06/21 Page 1 of 3
      2.      Further, Plaintiff seeks the disclosure, through discovery, of “All

written statements, videos, originals or copies, identifiable as reports about

the incident on or about March 18, 2020, on or about the hour 7:30.” These

records are not public records as defined by N.C.G.S. § 132-1, but they may

also be released by order of a court of competent jurisdiction pursuant to

N.C.G.S. § 132-1.4.

      The Defendants and/or the Sheriff of Watauga County, therefore, seek

an order from this Court authorizing them to disclose the above materials,

particularly in compliance with the relevant authorities.

      IT IS THEREFORE ORDERED that In accordance with N.C. Gen. Stat.

§ 132.1-4A(g), the Sheriff of Watauga County and/or the Defendants in their

official capacities are authorized to disclose through discovery video

recordings from security cameras inside the Watauga County Detention

Center of the March 18, 2020 incident giving rise to the Plaintiff’s Complaint.

      IT IS FURTHER ORDERED THAT In accordance with N.C. Gen. Stat.

§ 132.1-4, the Sheriff of Watauga County and/or the Defendants in their

official capacities are authorized to disclose through discovery criminal or

other investigative reports or information pertaining to the March 18, 2020

incident giving rise to the Plaintiff’s Complaint filed in this matter.




                                         2

           Case 5:20-cv-00067-MR Document 29 Filed 01/06/21 Page 2 of 3
      IT IS FURTHER ORDERED THAT Counsel for the Defendants shall

be allowed to redact from said criminal or other investigative reports or

information any Social Security Numbers, birth dates, home addresses, and

other Personally Identifiable Information (PII).

      IT IS SO ORDERED.

                                  Signed: January 6, 2021




                                        3

        Case 5:20-cv-00067-MR Document 29 Filed 01/06/21 Page 3 of 3
